JUSTICE POPE, dissenting: I respectfully dissent. In this case of first impression, despite a challenge for cause, the trial judge allowed her husband to be seated on a jury in a case over which she was presiding. While the majority finds this “unusual,” it fails to discuss the potential ramifications of having a judge’s family member serve on a jury over which that judge is presiding, nor does the majority discuss defendant’s right to a fair and impartial jury, nor the perception of the public of the fairness of our judicial system when the trial judge’s spouse is allowed to sit as a juror despite a challenge for cause. The majority seeks to accord responsibility to defendant, despite his challenge of the judge’s husband for cause and preservation of the error in a posttrial motion. By the end of jury selection, no peremptory challenges remained for defendant to exercise. At the time of the cause challenge, counsel had already decided to use his two remaining peremptories on forthcoming potential jurors. The majority states defendant could have used a peremptory to strike the judge’s husband and, if he later ran out of peremptories, could have asked the judge for an additional peremptory. However, where the trial judge refused a cause challenge with respect to her husband, it seems extremely unlikely defendant would have been successful in obtaining an extra peremptory challenge at a later time. The majority fails to discuss the myriad of problems that can be foreseen when a trial judge allows a close family member to serve on a jury. First, as defendant points out in his posttrial motion, a judge’s spouse would be expected to look unkindly upon a defense attorney who, in vigorously representing his client, engages in heated discussions with the judge. Additionally, under canon 3 of the Judicial Code of Conduct, also known as Supreme Court Rule 63(C)(1), a judge is to disqualify herself in a proceeding in which the judge’s impartiality might reasonably be questioned. Ill. S. Ct. R. 63(C)(1) (eff. Mar. 26, 2001). A nonexhaustive list of examples is provided in subsections (a) through (e) of the canon. Certainly the gist of the rule recognizes it is improper for a judge to preside in a case where the trial judge could be called upon to make a ruling concerning a family member. There are many reported decisions where it becomes necessary for a trial court to inquire into allegations of juror misconduct. If such an accusation were made against the trial judge’s husband, the trial judge would have to rule on an issue directly impacting a family member. Additionally, other jurors might be inclined to be influenced by or to acquiesce in the juror-spouse’s view of the case. A trial judge repeatedly admonishes the jurors during a trial to refrain from discussing the case, even with other jurors, prior to deliberations. Here, the jurors were all aware, as was defendant, that Mr. Bauknecht would be going home at the end of each day of this three-day trial to cohabitate with the trial judge. Certainly, in light of the special relationships between spouses, this created an appearance of special access by one of the jurors to a major player in the trial — the trial judge. The majority also fails to discuss the out-of-state cases dealing with this very issue. Where, as here, no Illinois case has been decided on this issue, it is appropriate to look at other state court decisions involving similar circumstances. In People v. Hartson, 553 N.Y.S.2d 537 (N.Y. App. Div. 1990), the trial judge’s wife was seated as a juror. No challenge was made to her service as a juror, despite full disclosure of her relationship to the trial judge. Hartson, 553 N.Y.S.2d at 538. The defendant had several peremptory challenges remaining at the time. The defendant was convicted of rape and then moved to set aside the verdict because the judge’s wife served as a juror. The New York court found the juror’s service gave the unmistakable appearance of impropriety and rejected the State’s position the defendant was required to show evidentiary proof of actual prejudice. Hartson, 553 N.Y.S.2d at 538. The court found the interest of the “public at large,” and not just the defendant, needed to be served. (Internal quotation marks omitted.) Hartson, 553 N.Y.S.2d at 538. Although not all ethical violations involving the appearance of impropriety necessarily warrant reversal and a new trial, the court found the right to the “fact and appearance” of a fair jury is so fundamental that the service of the judge’s spouse as a juror required reversal of the defendant’s conviction. (Internal quotation marks omitted.) Hartson, 553 N.Y.S.2d at 539. The Hartson court found no actual prejudice need be demonstrated nor was it even necessary for the defendant to have challenged the juror to merit reversal. In State v. Tody, 2009 WI 31, 764 N.W.2d 737, a tried judge allowed his mother to be seated as a juror in a criminal trial. The Supreme Court of Wisconsin interestingly described its view of the situation as follows: “The immediate reaction of the members of the court upon hearing the facts of the case was that the presence of the circuit court judge’s mother on the jury raises red flags of danger of juror bias and of a circuit court judge having to rule on matters involving a member of his or her family.” Tody, 2009 WI 31, ¶4, 764 N.W.2d 737. In Tody, as here, the defendant’s lawyer moved to strike the juror for cause, raising the close personal relationship between the juror and her son, the trial judge. In addition, despite having a peremptory challenge available, defense counsel refrained from applying it to the judge’s mother. The Wisconsin Supreme Court found the failure to exercise the peremptory challenge did not result in a waiver of the defendant’s right to raise on appeal the issue of whether the juror’s inclusion violated the defendant’s constitutional right to trial by an impartial jury. Tody, 2009 WI 31, ¶27, 764 N.W.2d 737. Further, the court found the defendant was deprived of his right under the sixth amendment to the United States Constitution and article I, section 7, of the Wisconsin Constitution to be tried by an impartial jury independent of the trial judge. Tody, 2009 WI 31, ¶50, 764 N.W.2d 737. The Wisconsin court, as the New York court, did not require the defendant to demonstrate actual prejudice, stating, “A presiding judge’s mother serving as a juror is a special circumstance so fraught with the possibility of bias that we must find objective bias regardless of the particular juror’s assurances of impartiality.” Tody, 2009 WI 31, ¶50, 764 N.W.2d 737. The defendant’s conviction was reversed and the case was remanded for a new trial. Likewise, the Supreme Court of Arkansas reversed a defendant’s rape conviction where the trial judge failed to strike his wife from the jury for cause in Elmore v. State, 144 S.W.3d 278 (Ark. 2004). The court perceived the undoubtedly close relationship between the trial judge and his wife as raising an appearance of impropriety. Elmore, 144 S.W.3d at 280. The court recognized jurors would likely give more credence or weight to the judge’s wife’s views than other jury members. In reversing the defendant’s conviction, the court noted a defendant’s sixth-amendment right to a fair trial before an impartial jury is a fundamental element of due process. Elmore, 144 S.W.3d at 280. The fact the defendant had exhausted his peremptory challenges at the time the judge’s wife was subject to voir dire, does not seem to have mattered at all to the result. In sum, the court in Hartson reversed a conviction where the judge’s spouse served on a jury without challenge, the Tody court reversed a conviction where the trial judge’s mother served on the jury where the cause challenge was denied and the defendant still had peremptory challenges available, and none of the three out-of-state cases required a showing of actual prejudice. While this court has stated “we will review the trial court’s ruling on a challenge for cause only when an objectionable juror was forced upon a party after it had exhausted its peremptory challenges” (Grady v. Marchini, 375 Ill. App. 3d 174, 179, 874 N.E.2d 179, 184 (2007); Flynn v. Edmonds, 236 Ill. App. 3d 770, 779, 602 N.E.2d 880, 885 (1992)), none of the cited cases involved an appearance of impropriety concerning the trial judge. In this case, defendant had a right under both the federal and state constitutions to a trial before an impartial jury. See U.S. Const., amend. VI; see also Ill. Const. 1970, art. I, §8. Further, defendant had a right to a trial before a jury that appeared to be fair and impartial. “Trial judges should not give grudging acceptance to the defendant’s constitutional right to a fair and impartial jury.” People v. Reid, 272 Ill. App. 3d 301, 309, 649 N.E.2d 593, 599 (1995). Under these circumstances, where a trial judge denied a cause challenge to service by the judge’s husband as a juror, I believe reversal and remand for a new trial is required. Accordingly, I respectfully dissent. By this dissent, I do not mean to imply the trial judge or her spouse in fact engaged in actual impropriety. The appearance of impropriety alone, where the trial judge goes home each night of a three-day trial, to the same home where she resides with her husband-juror, is sufficient to call into question the fundamental fairness of defendant’s trial.